NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   STEVE ALLEN BAKER, JR., Appellant.

                             No. 1 CA-CR 14-0398
                               FILED 11-5-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2013-001948-001
       The Honorable Carolyn K. Passamonte, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Carlos Daniel Carrion
Counsel for Appellant
                             STATE v. BAKER
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Andrew W. Gould and Judge Peter B. Swann joined.


H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967) and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for Steve Allen Baker, Jr. asks this Court to search the record for
fundamental error. Baker was given an opportunity to file a supplemental
brief in propria persona. He has not done so. After reviewing the record,
we affirm Baker’s convictions and probation order.

                 FACTS AND PROCEDURAL HISTORY

¶2              We view the facts in the light most favorable to sustaining the
trial court’s judgment and resolve all reasonable inferences against Baker.
State v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3            Two police officers were on patrol one night when the car in
front of them immediately made a left-hand turn on a red light. The officers
pulled the car over. One officer spoke with the driver—later identified as
Baker. The officer asked Baker for his driver’s license and car registration
and insurance, but Baker responded that he did not have to give the officer
anything. The officer told Baker that to operate a “vehicle” in Arizona, he
needed a driver’s license. Baker said that he was not operating a “vehicle,”
but rather an “automobile.” The officer again asked Baker for his driver’s
license; Baker instead gave a “sovereign national ID card.”

¶4            Meanwhile, the other officer was talking with Baker’s
passenger. Because it was dark, the officer directed a flashlight inside
Baker’s car. Baker yelled at the officer and told him that he did not have to
have the flashlight on and pointing inside the car. Baker then insisted that
a sergeant come to the scene. Because of Baker’s request and his being
“[v]ery resistant to any of the questions” the officers posed, an officer
radioed for a sergeant, who soon arrived with two additional officers. One
of these officers took over the conversation with Baker, asking him if the
“vehicle” was his. Baker responded that “this was not a vehicle,” but an
“automobile mobile transportation device.”



                                      2
                           STATE v. BAKER
                          Decision of the Court

¶5            Standing 6 inches from the car window, the officer smelled
fresh marijuana from inside the car. The officer asked Baker whether he had
any marijuana, but Baker responded that he did not have to answer. Baker
then demanded that the police release his passenger. Meanwhile, another
officer was checking Baker’s records and found that he had a suspended
license. He told the other officers to arrest Baker.

¶6            The police arrested Baker, transported him and his passenger
to the station, and impounded his car. Before leaving for the station,
however, the police told Baker his Miranda1 rights. Baker said he did not
understand them, so the police stopped questioning him. On the way to the
station, Baker blurted out that the passenger “was only a guest inside his
automobile and that all items inside that automobile were his.”

¶7           Because of the smell of marijuana, the police searched the car
and found two backpacks. One of the backpacks belonged to Baker’s
passenger and was given to him when he was released. The other backpack
had individually packaged bags of marijuana, a purple prescription bottle
with marijuana, and documents regarding the “sovereign citizen”
movement. A forensic analyst concluded that the bags had usable quality
and conditioned marijuana.

¶8            During booking, the police impounded hydroponic cards
found inside Baker’s wallet. The cards detailed instructions for indoor
watering and lighting for marijuana plants. The police also impounded a
booklet with a daily checklist for hydroponic plants—marijuana plants—
and other documents, including a “Sovereign National Automobile Title”
with Baker as the car’s registered owner and five photocopied sovereign
national ID cards, three of them had Baker’s picture.

¶9            The State charged Baker with felony possession or use of
marijuana, felony possession of drug paraphernalia, and a misdemeanor
resisting arrest. The resisting arrest charge was subsequently dismissed
without prejudice, and the two remaining charges were designated as
misdemeanors.

¶10           During the bench trial, three officers testified about the
incident and identified Baker as the person they interacted with. After the
State rested, defense counsel moved for an Arizona Rule of Criminal
Procedure 20 judgment of acquittal, but the trial court denied the motion.



1     Miranda v. Arizona, 384 U.S. 436 (1966).


                                     3
                             STATE v. BAKER
                            Decision of the Court

The court found Baker guilty of possession or use of marijuana and
possession of drug paraphernalia.

¶11          The trial court conducted the sentencing hearing in
compliance with Baker’s constitutional rights and Arizona Rule of Criminal
Procedure 26. The court suspended imposition of sentence and placed
Baker on concurrent 18 months of unsupervised probation for both counts.
Baker timely appealed.

                               DISCUSSION

¶12           We review Baker’s convictions and probation order for
fundamental error. See State v. Gendron, 168 Ariz. 153, 155, 812 P.2d 626, 628
(1991). Counsel for Baker has advised this Court that after a diligent search
of the entire record, he has found no arguable question of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error. See Leon, 104 Ariz. at 300, 451 P.2d at 881. We find none. All
of the proceedings were conducted in compliance with the Arizona Rules
of Criminal Procedure. So far as the record reveals, Baker was represented
by counsel at all stages of the proceedings, and the probation imposed was
within the statutory guidelines. We decline to order briefing and affirm
Baker’s convictions and probation order.

¶13           Upon the filing of this decision, defense counsel shall inform
Baker of the status of his appeal and of his future options. Defense counsel
has no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Baker shall have 30 days from the date of this decision to proceed, if
he desires, with a pro per motion for reconsideration or petition for review.

                               CONCLUSION

¶14           We affirm Baker’s convictions and probation order.




                                   :ama



                                       4